THE.AITORNEYGENERAL
                                        OF      TEXAS
                                       AUSTIN       11,   ‘,?E-

  WI&          WILSON
QvroRNEY           GENERAL

                                         July    3, 1957
                                                                           p/I-    04
       Honorable Howard D. Dodgen
       Executive Seoretary
       Oame and Fish C0mmiool0n
       Auotin, Texan
                                                          Opinion no. ww-150

                                                          Re: Whether or not the Oame
                                                                   and Fish Commlsslon hao
                                                                   authority   to issue permits
                                                                   for o0mmeroial &hell dm?d-
                                                                  ‘gimg purpoeeo 011property
                                                                   which hao been.‘patested   ta
                                                                   the Huooes County Naviga-
                                                                   tiom Diutriot aad whether
                                                                   br not ehell may be re-
                                                                   moved from maid Prwerty
                                                                   under and by virtue of
                                                                   said .permltr. And related
       Dew Mr. Do&eat                                              querrtioas.
                     In. a zeoeat   request   for     an oplalrn         of thir    office   you
           state   98 felleya
                         _ “Under ACtlcle 8225,Vernea’a~ Texas Statutes,
                     lgJB,.the   ComPlclsaloner of the GenePal Land Office
                     ln.n~;hcted   tn issue patents to navigation dist-
                            .
                           *Artiole ~4051,.Vernea10 Texto’Statutes, 1948,
                     plaob   all the maad., shell and gravel In the pub-
                     lia water0 of thin state uader the management aad
                     ooatrol of the Texas Qame and Fish Commioslor.
                           “ArU.ole 4026,‘Vernbnfa    Texas Statutes,    1948,
                     provideo that all aquatlo life contained in the
                     fresh water streams of the state i& the propirty
                     lf the pe6ple of the.Stat& of Texas itad all the
                     publia rivero,‘bayouo,    lagoons- oreeko, lakes, bays
                     and inlets   In this State alhd ail.that   part of the
                     Gulf of ldexlao within the jurl~dlotlon     rf~ thla
                     Hate,   together with their beds and bottom amd
                     all the products thereof ohall cohtinue and remain
                     the preperty of the Sate ef Texas exoept in 00
Hon. Howard D. Dodgen, page 2 (WW-150)


      far as the State shall permit the use of said
      waters and bottom@ or permit the taking of the
      produots of such waters and bottoma’and in so
      far as this use shall relate to or affect   the
      taking of x x x x sand, gravel, marl, or mud-
      shell and all other kinds of shell,   the Game
      aad Fish CommIssioh shall have jurlsdlctloa
      over and control   of In acaordanoe with and by
      the atithority vested In it by the laws.of this.
      State.
            “08 October 22, 1947,’ July 31, 1951, aad
      Jaeuary 9, 1956, the Commlssloner of the General
                    Issued patents to theHon. Howard D. Dadgen, page 3 (W-150)


                 “2. In the event your answer to the above
           Question is negative,  then please Inform me
           whether, In your opinion,  commercial shell
           dredging may be done on priperty .heretofore
           patented to the Nueces County N4vlgatIon Dist-
           rict without a permit from the Game and Fish
           Commlsslon.”
         Under the authority of Article             16, Section 59,.of     the
CeastItutlor     of Texas, the development of navigation Is de-
clired to be a public purpose and the legislature                is autho-
rLsed to piis8 laws which may be appropriate              to its development.
Kueoes County Navigation District             was organlsed and exists
under ligislation       authorlsed by the aforementioned           constltu-
tional provision.       Thls   mavigatlon     dlstrlot   Is a polltlcal     sub-.
dlvlslos~of     the State performing government41 functions.              Wll-
1acY’couaty Water Costrol.ind           Improvement District      No. 1 7
?Lbesdroth’. 142 Tex. 320 177. 8 Y 26 93b. ..Broadly stated                 Ehe
Navigatloi     District    Is ‘ihargid.‘witti    the ‘d&elopment of &I-
gatlo4.-ulthln     its boundaries. Artlole         8198, V.C.S.,    et seq.
         Article   8225, V.C.S.,  authorlses    navlgatlo8 dl8trlcts
to acquire thC secessary right of way 4nd property of lsy kind
contemplated by this title.      Th5s artlole    plaaea with18 the dis-
oretlom of the District     the authority to determlse what lasd;
lmoludll(    attlte lweed submersed.  laid, It aeoesbarlly     mtist lo -
qulre f?r navlgatlosal     developeat     within Its district.
           Article   8225 reads,   l$&rt:
                   ‘The Commlsslosers 'are empowered to
           ‘acquire the oecessary right of way asd prop-
            erty lf any kind.for    411 necessary improve-
            me&s. contemplated b th        tit1         ft
            gs-,:    purohaiie or c9osde~at~o.ep~~~~d~~s.
            Asy H4vigatlOs~Dl8trlct     heretofore   or here-
,.‘.        afker ‘orka8ised under this title      or lsy
            General Law usder whloh raid ~~8ubd1v181o4m4y
            be oreated shall have the right to purchase
            from the State of T&as. a8y lands and flats
            belonging to arid Strte,     oovered or partly
            covered by the waters of asy of the bays or
            l.ther armi of the sea; to be used by sa id
            Dlstrlct   for the purposes authorised by faw
            with the.right    to dredge out or to fill     la
            and reclaim-said    lands-or otherwlse improve
            the same; . . v .n




       .
     Hon. Howard D. podgem, page 4 (UW~l5CY)

                                        *
                                              ...C
                                               ,.
                                                ..

     In oompllamoe with Art. 8225 thl three tracts of la.Rd is-
     volved were patented to the Nueces County Navlgatlom Dlstrlot.
              To oorrectly  answer your first  questirs It la mecos-
     a417 te 4acbt4im             "what" $8 the area Is question was
                             exactly
     appropriated    or granted by theso patents:
            ‘-’ Re-eaphasls should bi m4de of the fad         that N4vlgatIoa
      DIstrIcta     are polltIo41   subdlvl4loms lf..the State performimg
      gevermuemtal fum6tIors.      WlllaC~~'%oumt~ Uatei-Costrolaid'Im-
      provi%somt ,Distrlot Ro. 1 v. Abesdroth, aupra.         These patests
      are sot gmmt8       frm private lmdividuals     tm prlv4te lndl Iduals.
      Tho rule of coistructlom       that 8ramts 4ro te be oosrtrue ii
      strlotly     againrt the gramtor'lm f4ver sf the gramtee 58 mot             -
      4ppllcable     hers. These prtemti have besm’luoed~u8der          the‘auth-
     .iritf    o r lm”Aot of the Le&lsltiture.-.$hr   l~lalative     intomt as
      to lx4atly irh4t I# .te bo &raM&d .W 4pprsprirtad           under, the
      4ut~orltf     lr Art. ,822s is thd.’ 4-80     faotor    r0r  oe!slderatloa.
                                             ..
                Art. 8225 ,provldes th4t. Ike lard. apDropriated Is
‘.
                   *ICo be used bi? arid Dicltrlot       fer   the
              purmseo luthorised bs law.p
                                                     ,
             This ptWe.lo~f~, we believe” olaarlp NItrlots     thijse
     &amts to that or a8 easememt” or hen      by the Navlgatlim
     DlstrIot .
              This view Is subst4ntlated       by the fact that our oourte-
     have held slmoe the days of the Republic th4t Act8 of the Leg-
     islature   gramtimg uaencumbersd fee simple title           to lands
     umder mav’lrable wrters lf the Mate must be exDlloft             as to
     their lotek      to grast the.fee    sImple.titli     thereto.  State v.
     B+adford, 12l'Texr 515,      50 8.W. 24 1065~ C&h if.JMbresten           v.-
     ‘m5’Tex.~          319.“143 S.W.. 26 10231 ‘Leriio      0.. Crawford Pa&-
                142 Vex. 51, 175 %W;--2d 410. 18 the. 188ta8t caee,
             225 first. reMrIots      iiubmdmeb lands ooiveyed thereunder
     to the~~we lf the N&l atios Diatikoti             (48 lmdioited by the
     iimderllmed quote abwe 7 aiid leoomdly, restriots thla use to
     purposes authorIsed.by      law. stated broadly', the purpose8 for
     which the Navigatlan Diatiict        Is. lutherlsed    to hold lamd are
     for   mavlgatiotil   $urpose&. Udder theme circumstamcea ve cao
     lmly comstrue~~4rt; 8225 a8 4UthOplsiU the :approprZrtlon             to
     the Navl#atlO8 Distrlot’.of      the ‘p4r4moumt use for 8avigatlO8
     purposes     of atato owmed submerged la8d.
               Our view is TurtheP supported by the fact that usder~
     Art. ,.8225 the District  fs to pay the los1is4l sum of lme dollar
     ($1.00) a mlaro.ror tho laad I8 queetiom. Thir faot ma8ifosts
Hon. Howard D. Dodgen, @age 5 (W&150)


the intent   of the,legislature to grant or appropriate  some-
thlag less   than the fee simple title  to the land la question.
          In final support of our view, Id the faot that Art.
824~, V.C.S., provides that Navigation Dlstrlots        may declare
their untieeded’lands surplus aad sell them to private parties.
If a Navigation District      were authorized to acquire the fee
simple title     to State,owned rubmerged lands under Art. 8225,
It might subsequehtly declare such land surplus and dispose
of them under Art. 8247b. We do not believe that It was the
leglrlatlve     latent by enacting Art. 8225 to create such a
method for thi disposal      of State owned submerged land. Thus,
la view of Art. 8247b, we believe the legislature       Intended
that Art. 8225 authorize the appropriation       by Navigation Dlst-
riots   of only an “eaaementfl Or “~&IIIOUnt   right  Of USC?' in
atate owned submerged lands.
        By ‘the provisions of Art. 4026 and 4051, et seq., V.C.S.,
the Leglslatutiehas .placed the management and control of the
shell and gravel underlyiag the waters of the State la the
Game and Fish Commlsslon and has likewise authorized the Gam?
and Fish Commlsalon to Issue permits for the commercial dred-
ging and eale of this shell.
          Since Art. 8?25 authoriced only thi grant of a “para-
me@ use for navlgatlOnN In State' owned submerged lands,
these Acts are not mutually latagonlstix       but can be harmonlous-
ly oonstrued together.     We belleve’the   Legislature   so Intended.
Granting of commercial shell dredging-permits         by the Game ard
Fish Commlesldn upon the land6 la question 1s not oecessar5.1~
Incompatible with “the paramount use for navigation purposes
to which the lands have been appropriated.        If In fact com-
mercial shell dredging does not Interfere        with the paramount
use to which the land la approprlated,       then we are,of   the
opSalob that the Game am3 Flrh, Commlsrloa Is authorlsed         to
Issue osmmerclal shell dredging permits on the submerged lands
Included la patents submitted with your request.         Obviously
a permit validly issued would authorice       the removal of shell
from the area included within the llmlts~ of the permit. Should
any conflict    arise between.the Navigation District      and the
Game and Fish Commission ctinoerning shell dredging on the
area In question,     this oonfllct   should be resolved by admln-
lstratlve    processes between the governmental agencies beari%
la mind the paramount use for navigation.
       In repIy to your second      question,  we inform you that
the Navigation Dlstrlct might     remove er provide for the
removal of shell commerolally     from the area in question wlth-
out obtaining a shell dredging      permit from the Game and Fish
Hon. Howard D. Dodgen, page 6 (U&150)


CommSsrlod.. We do ndt mean to Imply by this answer that
NaVigatiOa Diatrlots    ar4 legally   authorlsed or empowered
to perform any function other than those In developmeat
of and In aid of navigation.     H4wever, If as an lnoldent
to coartruotlon   work, It Is neoesrary to remove shell from
the submerged land In question (dredging chaasele,        eta.)
we are of the opinion that the District       might reoelve re-
muneration for tho rhell. so r4moved without the aeoesalty
of l btalalng a commercial shell dredgi’ng permit from the
Game and Firh Commlsrloa. Our~v~4ws express’& herela are
coaslstent   with Art. ”976, ViP .C., wherein said article’
declarer   It to be a peaal offense to r4move or dlrturb rhell
and gravel within the waters of thla atate other than that
neoessary or laoldrat    to aavli3atlOa or dredglag under State
or Federal authority without’flr.at     obtai8ing a permit from
the Game aad Flrh Comn~irnloa.


                   The. Game and Fish .Commiralrn har
            authority    under Artioler   4026 and 4051,
            et 84Q. V.C.S., to l&rue smrmltr for
            oommiiroial ahell dredging li State ova&d- ,.
            laadr^pateated    to the Nueocr County Bavi-
             atlou Diatrlot     undCr atithorlty of Artlol6
            8 225, V.C23.,, IO- long 88 ‘the drsdglag does
            sot Interfere    pith the p+nmouat liae of
            mid land for savlgatloa~purporres.
                  A permit from the Qame and Flah        -.
            Coinmi8sloa to dredge sholl’oa    laada barb-
            tofor   pat4atid to the Rueoqr County Navl-
            eat108 District   la not a prerequlaite   to
            tho removal of shell. commerolally from said
            ia F a l
                   r 0i0a g an ruoh removal la la&idoatal
            C4 luthorlred aavi@tlo8al      purpoaea.
                                      Hon.-Howard D. Dodgen, page